Citation Nr: 1608488	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-37 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hodgkin's lymphoma, to include as due to chemical or environmental hazards exposure.  

2.  Entitlement to service connection for a blood clot disorder of the left leg (claimed as due to Hodgkin's lymphoma).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1992 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

This appeal was previously before the Board in December 2014, at which time these issues were remanded for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In a March 2015 VA Form 9, the Veteran requested a live videoconference hearing before a Veterans Law Judge.  The Board notes that the Veteran previously submitted a VA Form 9 in September 2010 for the purposes of perfecting an appeal, at which time he did not request a hearing.  As the Veteran has not been afforded the requested hearing before a Veterans Law Judge, remand is required to afford him a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board video hearing in proper docket order before a Veterans Law Judge.  Notify the Veteran of the time, date, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

